internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box eodqa rm cincinnati ohio release number release date uil code dear this is in reply to your letter of date in which you requested a ruling concerning your grant procedures pursuant to sec_4945 of the internal_revenue_code you are a nonexempt_charitable_trust as described in sec_4947 the code the code specifically as they relate to the advance approval of scholarship procedures therefore you are subject_to the provisions of chapter of of your grant -making program is formed for the purpose of providing and paying for the tuition of two or more students to a college institution of their choice the grant-making program is structured as follows e e e e e e applications are mailed to high school counselors of all high scholarships are open to all students attending high school in your city schools iocated in this area a selection committee composed of the principals and high school counselors or all area high schools selects scholarships winners and alternate recipients selection criteria to be used by the committee are weighed equally upon scholarship ability need and other grants received by the applicants a committee made up of the superintendent of schools and the president of your trustee gives final approval to the recipients named by the selection committee the trustee exercises supervision over the grants by paying the funds directly to the educational_institution rather than to the individual grantee a letter acknowledging that the funds will be deposited for tuition only to the named students’ accounts retained in the trustee’s permanent records if the trustee is notified that the student did not attend the trustee will recover any funds not used for tuition from the educational_institution and deposit the refunds into the scholarship account to be used for the next year's awards the trustee maintains permanent records relating to all scholarships including the names of the primary and alternate recipients their addresses social_security_number parents’ names the date and amount_paid and the names and addresses of the educational institutions attended ach educational_institution receiving the funds must sign these acknowledgements are the selection committee retains all records relating to the selection process including copies of all applications received and documentation of their evaluation thereof sec_4945 and b taxable_expenditures made by a private_foundation of the code impose certain excise_taxes on sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a id the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 d in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code you have also requested under sec_4962 that the service not assess any initial taxes under sec_4945 for any expenditure of its grant making program covered by the determination_letter that precedes its effective date sec_4962 provides that if it is established to the satisfaction of the secretary that a taxable_event was due to reasonable_cause and not to willful neglect and such event was corrected within the correction_period for such event then any qualified_first_tier_tax imposed with respect to such event including interest shall not be assessed regulations section d provides that where an expenditure is taxable under sec_4945 only because of a failure to obtain advance approval of procedures with respect to grants as required by sec_4945 correction may be accomplished by obtaining approval of the grant making procedures and establishing to the satisfaction of the commissioner that i ii iii no grant funds have been diverted to any use not in furtherance of a purpose specified in the grant the grant making procedures instituted would have been approved if advance approval of such procedures had been property requested and where advance approval of grant making procedure is subsequently required such approval will be properly requested specifically you have shown that you have provided sufficient information to show that it has met the above requirements described above do not permit the diversion of grant funds and have not been substantially changed in prior years met all requirements of sec_4945 in all subsequent respects for all prior years except for the failure to obtain advance approval and you have now properly requested approval of grant making procedures your grant-making procedures the procedures therefore according to sec_4962 you are not subject_to initial taxes under sec_4945 for any expenditure of its grant-making program covered by the determination_letter that precedes its effective date this determination is conditioned on the understanding that there will be it is further no material_change in the facts upon which it is based conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code of the the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 determination only covers the grant program described above of the code this thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations rulings and agreements
